DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerome M. Sundin on 11/30/2021.
The application has been amended as follows: 
Claim 24. (Currently Amended)  A non-transitory computer readable medium comprising computer executable instructions which, when executed by a processor, cause the processor to: 
image radiation using a first detector of a plurality of detectors included in a radiotherapy device, in an imaging position; receive a command; 
upon receipt of the command, move the first detector out of the imaging position and moving a second detector of the plurality of detectors into the imaging position, wherein the command is triggered by at least one of: 
a specified time interval; 
the first detector having received a specified amount of radiation;
 and wherein a radiotherapy device produces an image, and wherein the command is triggered by a deterioration in quality of the image.
Response to Arguments
It is noted that Amendment filed on 11/23/2021 is made to incorporate the allowable subject matter indicated in Non-Final Rejection mailed on 8/23/2021.
Allowable Subject Matter
Claims 1 – 10 and 15 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
See the allowable subject matter indicated in Non-Final Rejection mailed on 8/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884